       Case 2:20-cv-01778-KJM-DB Document 14 Filed 04/13/21 Page 1 of 12

1    BOUTIN JONES INC.
     James D. McNairy (SBN 230903)
2    jmcnairy@boutinjones.com
     Andrew M. Ducart (SBN 29371)
3    aducart @boutinjones.com
     555 Capitol Mall, Suite 1500
4    Sacramento, CA 95814
     Telephone: (916) 321-4444
5    Fax: (916) 441-7597
6    Attorneys for Defendant Ellensburg Lamb Co., Inc.,
     d.b.a. Superior Farms (erroneously sued and served as
7    “Superior Farms”)
8    Clayeo C. Arnold (SBN 65070)
     Joshua H. Watson (SBN 238058)
9    Clayeo C. Arnold,
     A Professional Law Corporation
10   865 Howe Ave.
     Sacramento, CA 95825
11   Telephone: (916) 777-7777
     Fax: (916) 924-1829
12   Email: jwatson@justice4you.com
13   Attorneys for Plaintiff Ryan Smith, individually,
     and on behalf of similarly situated employees
14

15                                UNITED STATES DISTRICT COURT
16                              EASTERN DISTRICT OF CALIFORNIA
17

18   RYAN SMITH, individually and on behalf of                 No. 2:20-cv-1778 KJM DB
     similarly situated employees,
19
                            Plaintiff,                         STIPULATED PROTECTIVE
20                                                             ORDER
            v.
21
     SUPERIOR FARMS,
22
                            Defendant.
23

24          This Stipulated Protective Order (“Protective Order”) is entered into by and between

25   Plaintiff Ryan Smith and Defendant Ellensburg Lamb Co., Inc., d.b.a. Superior Farms (erroneously

26   sued and served as “Superior Farms”), by and through their counsel of record, in order to facilitate

27   the exchange of information and documents in this action which may be subject to confidentiality

28   limitations on disclosure due to federal laws, state laws, and privacy rights.


                                                         1
                                          Stipulated Protective Order
       Case 2:20-cv-01778-KJM-DB Document 14 Filed 04/13/21 Page 2 of 12


1                                 STIPULATION AND PROTECTIVE ORDER

2           WHEREAS, the Parties anticipate that, given the nature of the claims in this action, they

3    will be asked to produce documents, provide testimony and/or otherwise disclose confidential, third

4    party private information, private personnel information, trade secret, proprietary business, and/or

5    financial information, and/or other information that requires protection as confidential (hereinafter

6    defined as “Confidential Information”).

7           WHEREAS, the Parties to this Action specifically expect that Defendant will be asked to

8    produce personnel, time, and payroll records that implicate the constitutionally-protected privacy

9    rights of its employees, as well as internal business records relating to Defendant’s employment

10   policies and practices and business operations that contain highly proprietary and sensitive business

11   information, the disclosure of which poses a substantial risk of harm to the Defendant’s proprietary

12   and financial interests, including but not limited to (i) proprietary information related to Defendant’s

13   operations, (ii) sensitive data regarding non-party employees of Defendant and other third parties;

14   and (iii) other proprietary technical or commercially sensitive information that is not otherwise

15   available to the public, including, but not limited to, information implicating commercial or trade

16   secret interests of Defendant;

17          WHEREAS, the disclosure of any such Confidential Information within this Action is made

18   solely for purposes of this Action and shall not be used for any other purpose;

19          WHEREAS, the Parties to this Action seek this Protective Order to establish procedures that

20   will protect all Confidential Information while expediting the discovery process, limiting the

21   occasion for discovery disputes regarding confidentiality and facilitating the disposition by the

22   Court of any disputes that may arise in connection with discovery.

23          IT IS HEREBY STIPULATED, by and between the Parties, through their respective

24   attorneys of record, as follows:

25          This Protective Order shall apply to all documents, materials, and information, including

26   without limitation, documents produced, answers to interrogatories, responses to requests for

27   admission, deposition testimony, and other information disclosed pursuant to the disclosure and

28   discovery duties created by the Federal Rules of Civil Procedure.

                                                         2
                                           Stipulated Protective Order
       Case 2:20-cv-01778-KJM-DB Document 14 Filed 04/13/21 Page 3 of 12


1    A.    DEFINITIONS

2           The following definitions shall apply to this Protective Order:

3           1.     The “Action” shall mean and refer to the above-captioned matter and to all actions

4    now or later consolidated with the Action, and any appeal from the Action and from any other action

5    consolidated at any time under the above-captioned matter, through final judgment.

6           2.     “Document” refers to all things that come within the definition of a “writing,”

7    “recording,” or “photograph” contained in Rule 1001 of the Federal Rules of Evidence; including,

8    without limitation, documents of any kind, however reproduced and however transcribed or

9    translated; electronic storage devices, electronic recordings of any kind, including computer

10   program files, data files, source code, CD-ROM, or electronic mail; photographs or other visual or

11   audio visual recording of any kind; including still or motion pictures, microfilm, microfiche,

12   videotapes, or laser discs; and sound recording of any kind, including voicemail, cassette,

13   microcassettes, or compact discs. Every original draft, iteration or non-identical copy is a separate

14   Document as that term is used herein.

15          3.     “Confidential” shall mean information designated “Confidential” pursuant to this

16   Protective Order. Information designated “Confidential” is that which concerns or relates to private

17   third party information, and/ or proprietary business, commercial and/or trade secret interests of a

18   Party as determined in good faith by the attorneys representing the Designating Party. Confidential

19   Documents, material, and/or information shall be used solely for purposes of litigation. Confidential

20   Information shall not be used by the non-Designating Party for any business or other purpose, unless

21   agreed to in writing by all Parties to this Action or as authorized by further order of the Court.

22          4.     “Confidential Document” shall mean any Document that any Producing Party (as

23   defined below) designates as “Confidential” in the manner set forth in this Protective Order.

24          5.     “Confidential Information” shall mean any information not made available to the

25   general public that concerns or relates to private, personal, proprietary business, trade secret, and/or

26   financial information and that may be subject to a protective order under applicable law.

27          6.     “Designating Party” shall mean the party in this Action, or any third parties,

28   designating a Document as “Confidential.”

                                                         3
                                           Stipulated Protective Order
       Case 2:20-cv-01778-KJM-DB Document 14 Filed 04/13/21 Page 4 of 12


1           7.     “Producing Party” shall mean the Party producing Documents or providing testimony

2    or other written discovery responses in this Action, whether informally or pursuant to the Federal

3    Rules of Civil Procedure.

4           8.     “Receiving Party” as used herein shall mean the Party that receives disclosure or

5    discovery material in this Action.

6           9.     “Legend” as used herein shall mean a stamp or similar insignia stating “Confidential,”

7    or other appropriate term or terms identifying the level of confidentiality of the Document.

8           10.    “Court” shall refer to the United States District Court for the Eastern District of

9    California, and include any judge to which this Action may be assigned as well as court staff

10   participating in such proceedings.

11          11.    When reference is made to any Document, the singular shall include the plural, and

12   the plural shall include the singular.

13   B.    TERMS OF THE PROTECTIVE ORDER

14          1.     Designation of Documents.

15                  a.     Any Producing Party may designate any Document as “Confidential” that the

16   party reasonably, and in good faith, believes contains Confidential Information.

17                  b.     The Producing Party may designate a Document as “Confidential” by affixing

18   the appropriate Legend to all copies of the Document (or CD or disk produced) at the time of

19   production. The Producing Party must make document designations at the time of production or

20   within a reasonable time thereafter if such designations are inadvertently omitted.

21                  c.     Alternatively, if it is not feasible to mark or designate a Document as described

22   above in Section B(1)(b), the Producing Party may send a cover letter with the Document noting

23   which portions of the Document are “Confidential.” This shall have the same force and effect as

24   affixing the appropriate Legend to all copies of the Document.

25                  d.     A party may designate as “Confidential,” a Document produced by someone

26   else which contains or refers to Confidential Information by informing, in writing, all Parties of the

27   Bates number of such Document within seven (7) days of that Party’s receipt of the Document or

28   within seven (7) days of the entry of this Protective Order, whichever is later.

                                                            4
                                              Stipulated Protective Order
       Case 2:20-cv-01778-KJM-DB Document 14 Filed 04/13/21 Page 5 of 12


1                    e.     Any Party may designate a deposition or hearing transcript (or any portion

2    thereof or exhibit thereto) which reveals Confidential Information as “Confidential” by: (i) making

3    such designation on the record during the deposition or hearing (in which case, the stenographer

4    shall affix the appropriate Legend to the cover page and all designated pages of the transcript and

5    all copies thereof); or (ii) informing counsel for all other Parties of such designation in writing

6    within thirty (30) days of receipt of the transcript (in which case, any party in possession of an

7    original or copy of the transcript shall affix the appropriate Legend to the cover page and all

8    designated pages and exhibits).

9              2.   Provisions and Limitations of Use.

10                   a.     All Confidential Documents in this Action shall be used solely for purposes

11   of the prosecution, defense, or settlement of this Action; including, without limitation, discovery,

12   motions, briefs, and preparation for the trial, and for no other purpose, except as otherwise stated

13   within this Protective Order. This Protective Order does not affect the admissibility of Confidential

14   Documents or Confidential Information in this Action.

15                   b.     Unless the Designating Party agrees otherwise, and subject to the provisions

16   regarding “Confidential” information below, documents designated “Confidential” and any

17   summaries, charts or notes made therefrom, and any facts or information contained therein or

18   derived therefrom, shall not be disclosed to any person except:

19                           i.     The Court;

20                           ii.    Designated counsel of record and employees of designated counsel of

21   record;

22                           iii.   The Parties and representatives of the Parties;

23                           iv.    Independent contractors, experts, consultants, or advisors who are

24   employed or retained by, or on behalf of, any of the Parties or counsel for the Parties to this Action

25   to assist in preparation of the trial;

26                           v.     Stenographic reporters who are involved in depositions or any

27   proceedings in this Action;

28                           vi.    Copy service vendors;

                                                            5
                                              Stipulated Protective Order
       Case 2:20-cv-01778-KJM-DB Document 14 Filed 04/13/21 Page 6 of 12


1                           vii.   Deponents and witnesses; and

2                           viii. Any other person as to whom the Parties agree in writing that

3    disclosure is appropriate.

4           c.     “Designated counsel” as set forth in Section B(2)(b)(ii) above are limited to counsel

5    of record in this Action and in-house legal counsel for the entity Parties. Other than persons as

6    expressly set forth in this Section, no other counsel shall be permitted access to Documents

7    designated “Confidential” in this Action, unless otherwise agreed to by all of the Parties in writing.

8           3.     Duty to Inform of Order.            Unless the Designating Party agrees otherwise,

9    Documents designated “Confidential” may be disclosed to persons referred to in Section B(2)(b),

10   only after such persons have been provided with, and have reviewed, a copy of this Protective Order.

11          4.     Persons Required to Sign Order. Unless the Designating Party agrees otherwise,

12   Documents designated “Confidential” may be disclosed to persons referred to in categories (iv),

13   (vii) and (viii) of Section B(2)(b), only after these persons have been provided with a copy of this

14   Protective Order and have signed the certification attached hereto as Exhibit A. This certification

15   shall be retained by the counsel to the Party disclosing the Confidential Documents or Confidential

16   Information, and shall not be discoverable by any other Party unless a dispute arises concerning an

17   alleged violation of this Protective Order.

18          5.     Copies. Any person who obtains access to material designated as “Confidential” shall

19   not make copies, abstracts, extracts, analyses, summaries, or other materials which contain, reflect

20   or disclose Confidential Information, except for use in this litigation, and each such copy, abstract,

21   extract, analysis, summary, or other material which contains, reflects or discloses Confidential

22   Information, is to be treated in accordance with the provisions of this Protective Order. In the event

23   that copies are made in accordance with the foregoing, all such copies shall constitute, and be treated

24   as, “Confidential” Documents as provided in this Protective Order. Any person making, or causing

25   to be made, copies of any “Confidential” Documents shall make certain that each copy bears the

26   appropriate Legend, pursuant to the requirements of the Protective Order.

27          6.     Agreement to Maintain Confidentiality. Unless and until otherwise ordered by the

28   Court, or otherwise agreed by the Parties, all Documents designated as “Confidential” shall be

                                                        6
                                          Stipulated Protective Order
       Case 2:20-cv-01778-KJM-DB Document 14 Filed 04/13/21 Page 7 of 12


1    treated as such under this Protective Order.

2           7.     Objections to Designation.         Following the receipt of Documents (including

3    deposition or hearing transcripts) marked “Confidential,” any Party to the Action may object to the

4    designation of such Document and seek a modification of such designation by serving a written

5    objection on the Designating Party. Thereafter, the Parties shall first make a good faith effort to

6    resolve such dispute. If the Party objecting to the designation and the Designating Party are unable

7    to resolve the objection to a “Confidential” designation, the Party objecting to the designation may

8    at any time during the pendency of the Action move the Court for an order with respect to the

9    disputed information. No part of this section will affect the Designating Party’s burden to show that

10   the Document is correctly designated as “Confidential.” If a Party files a motion regarding a

11   designation under this Section of the Protective Order, the designated information shall be lodged

12   with the Court separately and not filed.

13          8.     Separate Protective Order or Modification of This Protective Order.               This

14   Protective Order shall be without prejudice to the right of the Parties to the Action to present a

15   motion to the Court for a separate protective order as to any particular Document or information

16   including restrictions differing from those specified in this Protective Order. In addition, this

17   Protective Order shall not be deemed to prejudice the Parties, in any way, in any future application

18   for modification of this Protective Order.

19          9.     Additional Disclosure. If either counsel wishes to disclose “Confidential” material

20   to any person not identified in paragraphs B(2)(b) and B(2)(c) above; including, without limitation,

21   a party that produced the “Confidential” material, or any third party who was the author or recipient

22   of material produced in this litigation that is designated “Confidential,” he or she must proceed in

23   the following manner: the names of the persons to whom “Confidential” material is to be disclosed

24   shall be provided in writing to lead counsel for the Producing Party, along with the basis for his or

25   her need to know, and a description with reasonable specificity of the Confidential material to be

26   disclosed. Counsel for the Producing Party shall have seven (7) days to object to such disclosure in

27   writing. If no objection is made in that time, the request is deemed granted. If an objection to the

28   disclosure is asserted by counsel to the Producing Party, the Party wishing to disclose the

                                                        7
                                          Stipulated Protective Order
       Case 2:20-cv-01778-KJM-DB Document 14 Filed 04/13/21 Page 8 of 12


1    confidentially-designated materials must apply for relief to the Court. Such material shall not be

2    disclosed pending a decision by the Court on such motion. Prior to the disclosure of “Confidential”

3    material to any such person, the person must agree to be bound by the terms of this Protective Order

4    by signing the Certificate of Acknowledgment in the form of Exhibit A hereto. By such execution,

5    the person represents that he or she understands the terms of this Protective Order and that he or she

6    agrees to be bound by its terms. The person will be shown only such identified “Confidential”

7    materials as are essential to enable him or her to render the assistance required and will not have the

8    right to retain copies or originals of the Documents reviewed.

9           10.    Filing Confidential Material. Without written permission from the Designating

10   Party or a court order secured after appropriate notice to all interested persons, a Party may not file

11   in the public record in this action any “Confidential” material. A Party that seeks to file under seal

12   any “Confidential” material must comply with Local Rule 141. “Confidential” material may only

13   be filed under seal pursuant to a court order authorizing the sealing of the specific “Confidential”

14   material at issue. Pursuant to Local Rule 141, a sealing order will issue only upon a request

15   establishing that the “Confidential” material at issue is entitled to protection under applicable law.

16   If a Receiving Party's request to file “Confidential” material under seal pursuant to Local Rule 141

17   is denied by the Court, then the Receiving Party may file the information in the public record unless

18   otherwise instructed by the court.

19          11.    Inadvertent Production of Confidential Documents or Information.                    The

20   inadvertent production or disclosure of any Confidential Document or Confidential Information

21   shall not, in itself, constitute a waiver or impairment of any claim of confidentiality, privilege or

22   other protection from discovery. All Parties, however, reserve all rights to challenge the confidential

23   status of such inadvertent production or disclosure. Upon learning that information protected from

24   discovery has been inadvertently produced or disclosed, the non-Producing Party who received such

25   information shall make good faith and reasonable efforts to reclaim any such Document and copies

26   thereof that may have been provided to any third party and/or to prevent further disclosures or

27   dissemination of such information.

28   ///

                                                        8
                                          Stipulated Protective Order
       Case 2:20-cv-01778-KJM-DB Document 14 Filed 04/13/21 Page 9 of 12


1           12.    Subpoena of Confidential Document or Confidential Information. If, at any time,

2    any Confidential Document or Confidential Information is subpoenaed, or otherwise requested by

3    any other person or entity purporting to have authority to require the production of any such

4    document or information, the Party to whom the subpoena or other request is directed shall give

5    written notice within three (3) business days thereof to the Designating Party and shall make no

6    disclosure unless the Designating Party has consented to such a disclosure in writing.

7           13.    Continuation of Protection After Disposition. The termination of proceedings in

8    the Action shall not relieve any of the Parties from the obligation of maintaining the confidentiality

9    of all Confidential Documents and Confidential Information produced and designated pursuant to

10   this Protective Order, unless all of the Parties to the Action agree otherwise. Upon the final

11   disposition of the Action, the Parties shall, within thirty (30) days, promptly return any Confidential

12   Documents (and all copies made thereof) to the Producing Party from whom such Documents were

13   obtained; provided, however, that the Parties’ counsel shall be entitled to keep in their possession

14   any court filings or filings made with the Court, deposition transcripts or hearing transcripts, legal

15   memoranda, correspondence, and/or attorney work product, all of which shall continue to be

16   governed by this Protective Order.

17          IT IS SO STIPULATED.

18   Dated: April 8, 2021                          BOUTIN JONES INC.

19

20                                                 By:               /s/ James D. McNairy______________
                                                                    JAMES D. MCNAIRY
21
                                                   Attorneys for Defendant Ellensburg Lamb Co., Inc.,
22                                                 d.b.a. Superior Farms (erroneously sued and served as
                                                   “Superior Farms”)
23

24   Dated: April 8, 2021                          CLAYEO C. ARNOLD, APLC
25

26                                                 By: /s/ Joshua H. Watson (as authorized on 4/8/2021)
                                                                  JOSHUA H. WATSON
27
                                                   Attorneys for Plaintiff Ryan Smith, individually, and
28                                                 on behalf of similarly situated employee

                                                         9
                                          Stipulated Protective Order
      Case 2:20-cv-01778-KJM-DB Document 14 Filed 04/13/21 Page 10 of 12


1                                                     Order

2           Pursuant to the parties’ stipulation, IT IS SO ORDERED.

3           IT IS FURTHER ORDERED THAT:

4           1. Requests to seal documents shall be made by motion before the same judge who will

5    decide the matter related to that request to seal.

6           2. The designation of documents (including transcripts of testimony) as confidential pursuant

7    to this order does not automatically entitle the parties to file such a document with the court under

8    seal. Parties are advised that any request to seal documents in this district is governed by Local

9    Rule 141. In brief, Local Rule 141 provides that documents may only be sealed by a written order

10   of the court after a specific request to seal has been made. L.R. 141(a). However, a mere request

11   to seal is not enough under the local rules. In particular, Local Rule 141(b) requires that “[t]he

12   ‘Request to Seal Documents’ shall set forth the statutory or other authority for sealing, the requested

13   duration, the identity, by name or category, of persons to be permitted access to the document, and

14   all relevant information.” L.R. 141(b).

15          3. A request to seal material must normally meet the high threshold of showing that

16   “compelling reasons” support secrecy; however, where the material is, at most, “tangentially

17   related” to the merits of a case, the request to seal may be granted on a showing of “good cause.”

18   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016); Kamakana

19   v. City and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).

20          4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of certain

21   documents, at any court hearing or trial – such determinations will only be made by the court at the

22   hearing or trial, or upon an appropriate motion.

23          5. With respect to motions regarding any disputes concerning this protective order which the

24   parties cannot informally resolve, the parties shall follow the procedures outlined in Local Rule 251.

25   Absent a showing of good cause, the court will not hear discovery disputes on an ex parte basis or

26   on shortened time.

27   ////

28   ////

                                                          10
                                           Stipulated Protective Order
      Case 2:20-cv-01778-KJM-DB Document 14 Filed 04/13/21 Page 11 of 12


1          6. The parties may not modify the terms of this Protective Order without the court’s approval.

2    If the parties agree to a potential modification, they shall submit a stipulation and proposed order

3    for the court’s consideration.

4          7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement of

5    the terms of this Protective Order after the action is terminated.

6          8. Any provision in the parties’ stipulation that is in conflict with anything in this order is

7    hereby DISAPPROVED.

8    DATED: April 12, 2021                         /s/ DEBORAH BARNES
                                                   UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        11
                                          Stipulated Protective Order
      Case 2:20-cv-01778-KJM-DB Document 14 Filed 04/13/21 Page 12 of 12


1

2                                                EXHIBIT A

3           DECLARATION AND AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

4           I,    _______________________________               [print   or    type    full    name],     of

5    ____________________ [print or type full address], declare that I have read, in its entirety, and

6    understand the Stipulated Protective Order that was issued by the U.S. District Court for the Eastern

7    District of California on ___________________ [date] in the case of Ryan Smith v. Superior Farms,

8    Case No. 2:20-cv-01778-KJM-DB. I agree to comply with and to be bound by all of the terms of

9    this Stipulated Protective Order, and I understand and acknowledge that failure to so comply could

10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

11   not disclose, in any manner, any information or item that is subject to this Stipulated Protective

12   Order to any person or entity, except in strict compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the U.S. District Court for the Eastern District

14   of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if such

15   enforcement proceedings occur after termination of this action.

16

17   Date: ____________________________

18

19   City and State where sworn and signed: __________________________

20

21   Printed Name: _________________________________

22

23   Signature: ___________________________________

24

25

26

27

28

                                                        12
                                          Stipulated Protective Order
